PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Goldstein, Kristina
Application No. 16/994,569
Filed: 15 Aug 2020
For: COMBINATION SHOWERHEAD AND CADDY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is in response to the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c))” filed August 28, 2020. 

The petition is DISMISSED AS UNNECESSARY.

This application was filed after March 16, 2013 and is pending. A review of the application as filed reveals that it was filed with an application data sheet (ADS) that contained a claim for priority to provisional application No. 62/888,254 filed August 16, 2019.
  
37 CFR 1.78(a)(4) provides that:

The reference required by paragraph (a)(3) of this section must be submitted during the pendency of the later-filed application. If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f)  (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed provisional application. Except as provided in paragraph (c) of this section, failure to timely submit the reference is considered a waiver of any benefit under 35 U.S.C. 119(e) of the prior-filed provisional application. 

A Filing Receipt, which includes the priority claim to prior-filed provisional application no. 62/888,254 was mailed August 24, 2020.  


 
Any questions concerning this matter may be directed to Attorney Patricia Faison-Ball at (571) 272-3212. 

This application is being forwarded to Technology Center Art Unit 3631 for consideration by the examiner of the claim under 35 U.S.C. § 119(e) of the prior-filed provisional application. 


/DOUGLAS I WOOD/
Attorney Advisor, OPET